DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation of the recommendation includes one or more of an identification. However, it is unclear how an identification of either users having recently engaged a second gaming application, or an identification that users have disengaged from the first gaming application could be considered a recommendation. As the dictionary definition of recommendation is “a suggestion or proposal as to the best course of action, especially one put forward by an authoritative body,” or “the action of recommending something or someone,” an identification does not fall under either of these definitions.	The Examiner will assume that the system is merely notifying users of an event, rather than providing a recommendation, until further clarification and correction can be provided by Applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11, 14-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sumant et al (US 2020/0206631).
Re claim 1, Sumant discloses a method comprising:	identifying a disengagement prediction model trained to determine a disengagement metric for a given user based on gaming data associated with the given user (par. [0089], retention analysis system 140 access a user data depository 142 to determine a predicted churn rate for a user);	receiving a first set of gaming data associated with a first user ([0089], the user data depository 142 is used as input data for the prediction model);	applying the disengagement model to the first set of gaming data to determine a disengagement metric for the first user in connection with a first gaming application ([0089], the model is used to determine a predicted churn/retention rate based on emotional states such as fear, boredom, or disgust);	generating and providing a recommendation for the first user based on the disengagement metric for the first user ([0094], based on the predicted emotional state of the user and the churn/retention rate, the system suggests changes to make to the video game to address the churn/retention rate of the user, described in [0092] as changes to difficulty, blood or gore, music, sound effects, volume, lighting, textures or shaders used, particular game events, levels made available to the user, etc.).
Re claim 2, Sumant discloses publisher gaming data including information collected by one or more publisher systems associated with one or more publishers of the gaming data ([0099], a developer or publisher of the video game specifies a desired emotional state), and wherein receiving the first set of gaming data associated with the first user comprises collecting publisher data associated with the first user collected by the one or more publisher systems (since the publisher specifies the desired emotional state, this is considered publisher data associated with the user which is collected by the system in order to use the information to determine suggestions to change the game as disclosed in claim 1 above).
Re claim 3, Sumant discloses the gaming data comprises platform gaming data including information collected by a gaming platform service ([0085], process 300 is implemented by any system that can modify a video game state or the configuration of a video game, such as an interactive computing system, game configuration system, model generation system, retention analysis system, or user computing system, all considered a form of a gaming platform service), and wherein receiving the first set of gaming data associated with the first user comprises collecting platform gaming data collected by the gaming platform service ([0086], the gaming data includes collecting platform gaming data including a set of sensory and biometric data associated with a user playing a video game, sensory signals, and other data useful for determining the emotional state of the user).
Re claim 4, Sumant discloses receiving the first set of gaming data associated with the first user comprises:	collecting a first subset of gaming data associated with the first user including platform gaming data collected by the gaming platform service (see the rejection to claim 3); and	collecting a second subset of gaming data associated with the first user including publisher gaming data collected by the one or more publisher systems (see rejection to claim 2, the system utilizes the data collected by both the platform and publisher service to determine churn/retention and recommend changes).
Re claims 5 and 16, Sumant discloses the disengagement metric comprises:	a prediction that the first user will disengage temporarily or permanently from the first gaming application ([0089], the emotional state of the user is associated with churn/retention rate, with negative emotional states being generally associated with a high churn rate or a low retention rate, meaning that the user will choose to disengage with the game, which will inherently be either temporarily or permanently).
Re claim 6, Sumant discloses the disengagement metric includes a classification of the first user associated with a likelihood that the first user will disengage prior to completing a current gaming session ([0089], the churn/retention rate is determined based on the user’s emotions, which is the likelihood that the user will disengage from the game).
Re claims 7 and 17, Sumant discloses the first set of gaming data comprises publisher gaming data including in-game statistics for the first user in connection with the first gaming application ([0099], the in-game emotional state of the user is determined and compared with the publisher-provided desired emotional state).
Re claim 8, Sumant discloses publisher-agnostic data including:	system profile data including user identification information associated with the first user and maintained by the gaming platform service ([0077], the system receives historical data comprising sensory data for users of the video game, and [0078], the data includes user demographics, age, location, gender, class, etc.).
Re claim 11, Sumant discloses the recommendation includes an in-game offer for the first gaming application ([0092], the system modifies the state of the game by making in-game items available or game options or expansions presented to the user, considered in-game offers).
Re claim 14, Sumant discloses receiving gaming data for a plurality of training users ([0089]), wherein the gaming data for the plurality of training users includes a combination of publisher gaming data including information collected by a plurality of publisher systems ([0099]) and platform gaming data including information collected by a gaming platform service ([0077], the system receives historical data comprising sensory data for users of the video game, and [0078], the data includes user demographics, age, location, gender, class, etc.); and	training the disengagement prediction model based on the gaming data for the plurality of training users to determine one or more disengagement metrics for the given user based on gaming data associated with the given user ([0089], based on the received information, the system determines the emotional state of the user and therefore, predicted churn/retention rate of the user).
Re claims 15 and 19, see the rejection to claim 1, mutatis mutandis. Sumant discloses a processor and memory supporting instructions for the steps of claim 1 (fig. 1B and fig. 7).
Re claim 20, Sumant discloses the disengagement prediction model comprises a machine learning model trained to generate an output including one or multiple disengagement metrics based on a predicted likelihood that the given user will disengage from a gaming application within a predetermined period of time ([0089], a machine learning model is used to determine the likelihood that the user will disengage from the game based on emotional states).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sumant in view of de Nijs et al (US 2019/0279096).
Re claim 10, while Sumant discloses mobile devices, they are part of the gaming system and not independent from the gaming devices on which gaming content was engaged. Nijs teaches a system wherein recommendations can be implemented as a stand-alone application on a mobile device ([0139]). It would have been obvious to implement a system that sends recommendations to a mobile device of the user as taught by Nijs in order to allow the user to receive such recommendations on their personal device, ensuring that they see the recommendation and do not need to be currently using a gaming device.
Re claim 18, while Sumant has disclosed providing multiple recommendations for the first user based on disengagement metrics, Sumant does not explicitly disclose providing that recommendation via a mobile device of the first user. Nijs teaches a system wherein recommendations can be implemented as a stand-alone application on a mobile device ([0139]). It would have been obvious to implement a system that sends recommendations to a mobile device of the user as taught by Nijs in order to allow the user to receive such recommendations on their personal device, ensuring that they see the recommendation and do not need to be currently using a gaming device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sumant in view of Elbouchikhi et al (US 2015/0039427).
Re claim 12, Sumant is silent on an offer to receive one or more in-game purchases associated with the first gaming application or a second gaming application at a discount. Elbouchikhi teaches a system where applications are able to offer discounts on in-game currency purchases to users when criteria are met ([0032]). It would have been obvious to implement a discount as a recommendation to users as taught by Elbouchikhi in order to provide an incentive for players to make more in-game purchases, thereby increasing revenue for the game while increasing the likelihood of player retention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sumant in view of Rodriguez et al (US 2005/0070359).
Re claim 13, Sumant is silent on notifying users of co-users of a gaming platform service connected with the first user that have recently engaged a second gaming application. Rodriguez teaches a gaming system where users can be notified of friends (i.e. co-users of the gaming platform) having recently engaged in a game (fig. 5, 304, 306, 308, and 310). It would have been obvious to implement the friend features of Rodriguez with the gaming system of Sumant in order to allow users of a gaming platform to quickly see what their friends are doing and join a game they are playing.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715